Citation Nr: 1025670	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  03-01 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
recurrent bronchitis/aspiration pneumonia, claimed as a result of 
VA surgical procedures and/or treatment between December 1996 and 
June 1997.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
hiatal hernias and paraesophageal hernias, claimed as a result of 
VA surgical procedures and/or treatment between December 1996 and 
June 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from December 1981 to November 
1985.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The Board previously remanded both claims in February 2005 and 
June 2007.  In November 2008, the Board denied the hiatal hernias 
and paraesophageal hernias claim and remanded the recurrent 
bronchitis/aspiration pneumonia claim.  

The Veteran appealed the denial of the hiatal hernias and 
paraesophageal hernias claim to the United States Court of 
Appeals for Veterans Claims (Court), and, in August 2009, the 
Veteran's representative and the Secretary of Veterans Appeals 
(Secretary) filed a Joint Motion for Partial Remand.  This motion 
was granted in an August 2009 Court order, and both claims are 
again before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

While the Board regrets any additional delay in this case, it is 
readily apparent that further medical opinions are needed in this 
case before a final Board decision can be rendered on either 
claim.  Because of the complexity of the issues involved in this 
case, the Board also finds that additional VA examinations are 
"necessary" under 38 U.S.C.A. § 5103A(d) in this case.


As to the claim regarding hiatal hernias and paraesophageal 
hernias, the Board noted in the November 2008 decision that the 
Veteran had not actually been treated for hiatal hernias and 
paraesophageal hernias since 2005.  In McClain v. Nicholson, 
21 Vet. App. 319 (2007), however, the Court held that the 
requirement that a current disability be present is satisfied 
when a claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of that 
claim, even though the disability resolves prior to VA's 
adjudication of the claim.  As pointed out in the August 2009 
Joint Motion for Partial Remand, given that the Veteran's 
application for section 1151 benefits was initially received in 
April 2001, the Board must consider whether compensation under 
1151 is warranted for a now-resolved disability present at the 
time of the receipt of the Veteran's application.  Given that 
this inquiry concerns questions of both diagnosis and etiology, 
the most appropriate action would be for the Veteran to be 
afforded a further VA gastrointestinal examination.

As to the recurrent bronchitis/aspiration pneumonia claim, the 
Board finds serious shortcomings in the January 2009 opinion 
obtained following the November 2008 remand.  In that remand, the 
Board requested an augmented opinion from the Orlando VA 
Outpatient Clinic (VAOPC) examiner who had provided the July 2007 
opinion.  This examiner had also conducted a March 2006 VA 
examination of the Veteran.  The augmented opinion was to address 
whether there was additional respiratory disability, the cause of 
such disability, and the questions of whether that disability was 
due to negligence or other fault on VA's part or whether that 
disability was the result of an event not reasonably foreseeable.  
The claims file was to be reviewed in conjunction with this 
examination, and the examiner was to provide an explanation for 
the basis for each opinion.  In the event that the examiner was 
not available, or the questions could not be answered without an 
examination, a further examination was to be conducted to obtain 
the requested opinion.  

The January 2009 opinion has three major shortcomings.  First, 
while the opinion was noted to be "originally initiated" by the 
prior examiner, it was instead rendered by a physician's 
assistant, without further explanation of the examiner's apparent 
unavailability or the question of whether a further examination 
was needed.   Second, the physician's assistant indicated that 
the Veteran's VA treatment and service treatment records had been 
reviewed, but the private treatment records - of which there are 
many in the claims file, concerning the claimed disabilities - 
were not reviewed.  Third, the physician's assistant stated that 
"the patient's claim of chronic bronchitis has not caused 
additional disability" but provided no rationale for this 
opinion.  Rather, the physician's assistant described respiratory 
problems from 2007 and VA treatment for these problems in 2008, 
records of which, notably, are not included in the claims file 
and will need to be obtained.  38 C.F.R. § 3.159(c)(2) (2009); 
see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As this 
opinion fails to meet the specifications from the November 2008 
remand, a further opinion, as part of a VA examination, will be 
needed on remand.  See Stegall v. West, 11 Vet. App. 268, 270-71 
(1998). 

With regard to both claims, the Board also finds that additional 
inquiry is needed as to the question of whether any additional 
disability resulted from an event not reasonably foreseeable.  In 
the initial March 2006 VA examination report, the examiner, after 
referencing both the hernia and bronchitis disabilities, noted 
that that the disabilities "are most likely due to events not 
reasonably foreseeable due to the fact that the events occurred 
very close in time."  The Board notes that this statement 
explaining the basis for the examiner's opinion could possibly be 
confusing to someone; given the fact that a disability resulting 
from an event not reasonably foreseeable provides a basis for a 
grant of section 1151 compensation, it is essential that the 
opinions obtained upon remand more fully address the question of 
whether either disability resulted from an event not reasonably 
foreseeable.  See 38 C.F.R. § 3.361(d)(2) (2009).

Accordingly, the case is REMANDED for the following action:

1.  The Orlando VAOPC must be contacted, 
and all records of treatment of the Veteran 
dated since 2007 must be requested.  All 
records obtained pursuant to this request 
must be included in the Veteran's claims 
file.  If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.


2.  Then, the Veteran should be afforded a 
VA gastrointestinal examination, with an 
appropriate examiner, to determine the 
nature and etiology of the claimed hiatal 
hernias and paraesophageal hernias.  The 
examiner must review the claims file in 
conjunction with the examination.    

All tests and studies deemed necessary by 
the examiner should be performed.  Based on 
a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to the claimed 
hiatal hernias and paraesophageal hernias.  
The examiner is also requested to offer an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that additional 
disability (in terms of hiatal hernias and 
paraesophageal hernias) was caused by 
carelessness, negligence, lack of proper 
skill, error in judgment, or a similar 
instance of fault on the part of VA 
providers; or an event not reasonably 
foreseeable.  This opinion must be provided 
even if there is no current evidence of 
hiatal hernias and paraesophageal hernias, 
as there is documentation of the claimed 
disability at the time of the April 2001 
claim.  See McClain v. Nicholson, supra.  
Also, if the examiner finds that this 
disability was not due to an event not 
reasonably foreseeable, this conclusion 
should be discussed in the context of the 
March 2006 examination opinion suggesting 
disability caused by an event not 
reasonably foreseeable.

A complete rationale should be given for 
all opinions and conclusions expressed in a 
typewritten report.

3.  The Veteran should also be afforded a 
VA respiratory examination, with an 
appropriate examiner, to determine the 
nature and etiology of the claimed 
recurrent bronchitis/aspiration pneumonia.  
The examiner must review the claims file in 
conjunction with the examination.    

All tests and studies deemed necessary by 
the examiner should be performed.  Based on 
a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to the claimed 
recurrent bronchitis/aspiration pneumonia.  
The examiner is also requested to offer an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that additional 
disability was caused by carelessness, 
negligence, lack of proper skill, error in 
judgment, or a similar instance of fault on 
the part of VA providers; or an event not 
reasonably foreseeable.  If the examiner 
finds that this disability was not due to 
an event not reasonably foreseeable, this 
conclusion should be discussed in the 
context of the March 2006 examination 
opinion suggesting disability caused by an 
event not reasonably foreseeable.

A complete rationale should be given for 
all opinions and conclusions expressed in a 
typewritten report.

4.  After completion of the above 
development, the Veteran's claims should be 
readjudicated.  If the determination of 
either claim remains adverse to the 
Veteran, she and her representative should 
be furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

